              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

LUCILLE ANDERSON, et al.,                *
                                         *
     Plaintiffs,                         *
                                         *
     VS.                                 *     Civil Action No.
                                         *     1:20-CV-03263-MLB
                                         *
BRAD RAFFENSPERGER, in his               *
official capacity as the Georgia         *
Secretary of State and the Chair of      *
the Georgia State Election Board, et     *
al.,                                     *
                                         *
     Defendants.                         *

 MACON-BIBB COUNTY DEFENDANTS’ RESPONSE IN OPPOSITION
      TO PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM

     COME NOW Defendants Mike Kaplan, Henry Ficklin, Cassandra

Powell, Rinda Wilson, and Herbert Spangler, in their capacities as members

of the Macon-Bibb County Board of Elections, and make and file their

Response in Opposition to Plaintiffs’ Supplemental Memorandum in

Support of Motion for Preliminary Injunction as follows:

     The trouble with Plaintiffs’ position, as it relates to Macon-Bibb

County, is Plaintiffs’ attempt to sidestep the fact that there is no evidence

of any injury – past, present, or future – to voters in Macon-Bibb County by

lumping Macon-Bibb in with the other counties in this suit. There are no

declarations from Macon-Bibb County voters and there is no study involving

                                Page 1 of 6
Macon-Bibb County voting.

      In fact, there is no evidence before the Court that there has ever been

a problem in Macon-Bibb County, with the sole exception of the Declaration

of Jeanetta Watson, who is the Macon-Bibb County Elections Supervisor.

(Doc. 128). As Ms. Watson states, there were a few isolated issues on June

9, 2020 and one issue on August 1, 2020, which delayed voting in the

morning only. These issues were due to machines not being booted up and

synced by 7:00 a.m. and have been remedied through poll worker training.

      There is absolutely no evidence of long lines in Macon-Bibb County in

any other election. Not in 2012. Not in 2013. Not in 2014. Not in 2016. Not

in 2018. “What’s past is prologue,” indeed.

      Macon-Bibb County’s reward for its successful efforts to hold elections

without long wait times is to be subject to the scrutiny of an expert who is

concerned that Macon-Bibb County may experience peak wait times in two

precincts of up to 32 minutes and 30 minutes, respectively. This is Plaintiffs’

basis for federal judicial intervention.

      The Macon-Bibb County Defendants ask this Court to review the

evidence related to Macon-Bibb County and determine whether Plaintiffs

have established anything at all to support their allegation that there is a

history of long lines in Macon-Bibb County from 2012 through the present.

If there is no history of long lines then there is no basis for jurisdiction and

                                  Page 2 of 6
no basis for injunctive relief.

      The purported evidence related to Macon-Bibb County is as follows:

   • News articles at Exhibits 21, 22, and 23 to the Declaration of Amanda

      J. Beane (Doc. 93);

   • Declaration of Jeanetta Watson (Doc. 128);

   • Expert Declaration of Dr. Yang (Doc. 149); and

   • Reference to Dr. Yang’s Declaration on pages 16 and 17 of Plaintiffs’

      Supplemental Memorandum (Doc. 148).

      Macon-Bibb County’s allocation of resources has been successful in

every election dating back to at least 2012. Plaintiff’s speculation that wait

times might be 30 minutes (30 in one precinct and 32 in another) at peak

time does not justify substituting Dr. Yang’s judgment for that of Ms.

Watson nor does it justify judicial intervention.

      Based on the evidence available in the record, there is no injury, no

reasonable expectation of injury and no basis for judicial intervention.

      This 6th day of October, 2020.



                                          /s/ William H. Noland
                                          WILLIAM H. NOLAND
                                          Georgia Bar No. 545605
                                          william@nolandlawfirmllc.com
                                          Attorney for Macon-Bibb County
                                          Defendants


                                  Page 3 of 6
NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                  Page 4 of 6
                    CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing has been prepared in accordance

with the font type and margin requirements set forth in Local Rule 5.1, using

Century Schoolbook font and 13-point type.

     This 6th day of October, 2020.



                                          /s/ William H. Noland
                                          WILLIAM H. NOLAND
                                          Georgia Bar No. 545605
                                          william@nolandlawfirmllc.com
                                          Attorney for Macon-Bibb County
                                          Defendants

NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                  Page 5 of 6
                           CERTIFICATE OF SERVICE

      I hereby certify that I have filed the foregoing using the CM/ECF system

which will send a notice of electronic filing to all counsel of record.

      This 6th day of October, 2020.



                                               /s/ William H. Noland
                                               WILLIAM H. NOLAND
                                               Georgia Bar No. 545605
                                               william@nolandlawfirmllc.com
                                               Attorney for Macon-Bibb County
                                               Defendants

NOLAND LAW FIRM, LLC
5400 Riverside Drive, Suite 205
Macon, Georgia 31210
(478) 621-4980 telephone
(478) 621-4982 facsimile




                                     Page 6 of 6
